Citation Nr: 0638132	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease, 
including as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from September 1954 until 
September 1957.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in June 2006 and 
was remanded for a hearing.  In September 2006, a 
videoconference hearing was held before the undersigned and a 
transcript of this hearing is of record.


The issue of entitlement to service connection for heart 
disease, including as secondary to herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  The service medical records are negative for complaints 
or findings relating to diabetes mellitus.

3.  Diabetes mellitus, type II, was initially demonstrated 
more than one year following the veteran's separation from 
service, and has not been shown by competent clinical 
evidence to be causally related to the veteran's active 
service.  




CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
December 2002 letter from the RO to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Moreover, while notice was not provided in the 
above notice letter, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a September 2006 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

The Board notes that the record documents that the RO had 
made reasonable effort to assist the veteran by attempting to 
verify his assertion of herbicide exposure at Warren Air 
Force Base (AFB) in Cheyenne, Wyoming in 1956.  An August 
2005 electronic-mail communication indicates that Department 
of Defense records do not "contain any instance of herbicide 
use, testing, or disposal" at the Warren AFB.  As such, the 
Board finds that a reasonable possibility does not exist that 
additional development would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A; see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  As a 
final point in this regard, and as will be discussed below, 
the record is devoid of any competent medical evidence or 
opinion suggesting that the veteran's diabetes mellitus, type 
II disability was incurred in, or is otherwise related to, 
his military service.  Furthermore, neither the veteran nor 
his representative has identified any such evidence or 
opinion.  The Board is thus of the opinion that further 
assistance, to include the scheduling of an examination, is 
not required, as no reasonable possibility exists that with 
such assistance any claim could be substantiated.  See 
38 U.S.C.A. § 5103A. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
Presumptive service connection

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

As a starting point, the evidence does not show that the 
veteran served or visited in the Republic of Vietnam within 
the meaning of VA regulation.  See DD Form 214.  Indeed, in a 
November 2005 VA form 646, the veteran's representative 
remarked that the veteran had no "in-country" Vietnam 
service and the veteran has not contended otherwise.  Based 
on this evidence, the Board finds that the presumptive 
regulations for Agent Orange (herbicide) exposure do not 
apply in this case.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309, 3.313.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
documented diagnosis of diabetes mellitus was in April 2001, 
which was many years after the veteran's 1957 separation from 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current Type 2 
diabetes mellitus.

The veteran can still establish service connection for his 
Type 2 diabetes mellitus disability on a nonpresumptive 
direct incurrence basis.  In this regard, the veteran must 
provide evidence of a current diabetes mellitus disability, 
an in-service injury or disease, and a nexus between the 
current diabetes mellitus and an in-service injury or 
disease.  

As noted above, the record reflects that the veteran 
currently has Type 2 diabetes mellitus.  However, his service 
medical records do not reflect that he ever complained of 
diabetes related symptomatology or was diagnosed with 
diabetes mellitus while in service.  Moreover, there is no 
competent clinical opinion of record that etiologically 
relates the veteran's current diabetes mellitus to any 
incident of service.  The Board also notes that the initial 
documentation by the record of the veteran's diabetes in 2001 
is too remote from service to be reasonably related to the 
veteran's military service.  Such a lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that the 
initial demonstration of a diabetes mellitus disability many 
years after the veteran's discharge from service, to be too 
remote from service to be reasonably related to it.  Further, 
and of equal if not more significance (and, as alluded to 
above), there exists no competent clinical opinion relating 
the veteran's current disability to service.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis.

The veteran himself has expressed a belief, including at his 
September 2006 videoconference hearing, that his current 
disability is causally related to active service.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's current diabetes mellitus, type II, disability was 
incurred during active service, nor may it be presumed to 
have been so incurred.  As the preponderance of the evidence 
is against a grant of service connection on a presumptive or 
nonpresumptive direct incurrence basis, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA's duty to 
assist before the veteran's claim may be adjudicated.  The 
veteran asserts that service connection is warranted for 
heart disease.  The record indicates that the veteran had 
coronary artery disease as early as January 1999, if not 
earlier, as the staff physician noted "CAD stable."  
Service medical records disclose that the veteran was seen in 
March 1956 for post-prandial pain in the chest.  In the 
September 1957 report of medical history, at the time of 
separation, the veteran reported shortness of breath and pain 
or pressure in the chest.  The September 1957 clinical 
separation examination report noted that the veteran had a 
history of the problems listed on the report of medical 
history.  Although appellant's available service medical 
records reflect complaints of and signs for the claimed 
disability, it does not appear from the record that he has 
been afforded a VA examination addressing the etiology of his 
current heart disease disability as a result of active 
service.  See 38 C.F.R. § 3.159(c)(4) (2006) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim).  Based on the foregoing and resolving any 
doubt in favor of the veteran, the Board finds that his 
history of complaints of shortness of breath and pain or 
pressure in the chest during service warrant a VA examination 
to determine if such complaints are manifestations of his 
current disability and if so, whether such disability is 
causally related to service, including its etiology.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination, with the appropriate 
specialist, to determine the nature and 
etiology of his heart disease disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should review the record, 
including service medical records, which 
show that the veteran reported a history 
of shortness of breath and pain or 
pressure in the chest.  Specifically, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or greater) that any current heart 
disease disability is etiologically 
related to service. 
  
All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for heart disease and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


